DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment dated 11/29/2021 to amend claim 8 to correct the method steps to be in the present participle is sufficient to obviate the objection to claim 8. Thus, the objection is withdrawn.
Applicant’s amendment dated 11/29/2021 to amend claim 17 to correct the phrase “the ramping smooth technique” to “the ramping smoothing technique” is sufficient to obviate the objection to claim 17. Thus, the objection is withdrawn.
Applicant’s amendment dated 11/29/2021 to amend independent claims 1, 4, and 8 to narrow the scope of the claim to be in line with the disclosure in the specification by limiting the matching step employing a ramping smoothing technique to circumstances where the distance between the imager and the tissue surface is between overlapping ranges of gain compensation is sufficient to obviate the rejection of claims 1, 2, 4, 6, 8, 10, and 12-25 under 35 U.S.C. 112(a). Thus, the rejection is withdrawn. 
Regarding the previous prior art under 35 U.S.C. 103, Furusawa et al. and Ishihara were used to reject the claims due to obviousness. However, with further examination and consideration, it has been found that Furusawa et al. in view of Ishihara do not cover all of the limitations recited in claim 1. Both Furusawa et al. and Ishihara are in the field of fluorescence imaging. 
Specifically, Furusawa et al. teach (Fig. 1 and 6) a fluorescent imaging device (100), comprising: 
a fluorescent camera (41) comprising an optical detector that is configured to acquire at least one fluorescent image of a fluorescing sample, wherein said at least one fluorescent image comprises multiple raw image pixels (“The fluorescent light emitted by the organic tissues pass through the observing window 18, the objective optical system 15, and incident on the light receiving surface of the image guide 
a user interface (50) configured to display an image formed from multiple display image pixels, said multiple display image pixels derived from said multiple raw image pixels (“…the fluorescent object image amplified by the image intensifier 34 is relayed by the imaging optical system 39 provided on the light emerging surface side of the image intensifier 34, and is incident on the CCD camera 41 for observing the fluorescent image.” (Col. 6, 4-8), “The CCD cameras 31 and 41 are connected to a switching device 40 which is connected to the display device 50. The switching device 40 transmits one of the signals output by the CCD camera 31 and CCD camera 41 to the display device 50.” (Col. 5, lines 19-23)). Note that the fluorescing image captured before being intensified by the image intensifier and converted corresponds to the raw image pixels in the present application; and
determine from said measured distance a distance between said optical detector and said fluorescing sample (…(e.g., if a distance between the distal end of the endoscope 10 and the object to be observed is shorter than an appropriate distance, or intensity of excitation light illuminating the object is larger than an appropriate amount)… (e.g., if a distance between the distal end of the endoscope 10 and the object to be observed is greater than the appropriate distance, or intensity of excitation light illuminating the object is less than the appropriate amount) (Col. 6, lines 28-44)),
obtain one respective gain values range among the plurality of the gain values ranges corresponding to said matched one distance value (“That is, if the amplitude of the signal supplied from the CCD 51 to the AGC 54 is greater than a predetermined reference value (e.g., if a distance between the 
obtain a gain value, selected from the one gain values range, wherein the limits of the one gain values range are applied to limit said gain value (“The amplifier 53 amplifies the signal output by the CCD 51 at a certain gain…” (Col. 6, lines 23-24), “The AGC 54 controls the gain of the amplifier 53 based on the amplitude of the CCD 51 so that the output signal of the amplifier 53 has a value within a predetermined range.” (Col. 6, lines 28-30)), and 
apply said gain value to said multiple raw image pixels, to derive said multiple display image pixels (“The amplifier 53 amplifies the signal output by the CCD 51 at a certain gain, then transmits the amplified signal to the video signal conversion circuit 55. In this embodiment, the gain of the amplifier 53 is variable, and is controlled by the AGC 54.” (Col. 6, lines 23-27), “The video signal conversation circuit 55 receives the output signal of the amplifier 53 and converts the received signal into the video signal (e.g., an NTSC signal), and transmits the converted signal to the switching device 40 (coupled to display device).”(Col. 6, lines 45-48)).
Ishihara, teaches (Fig. 2 and 5) a distance sensor (100) configured to measure a distance to said fluorescing sample.
However, the prior art, including Furusawa and Ishihara, do not teach or suggest using ramping smoothing technique to match distance values to a gain range and “a predetermined mapping between a plurality of distance values and a plurality of gain values ranges…”, in combination with the other claimed elements.  While Furusawa et al. does teach adjusting the gain based on the distance between the endoscope and the object, this differs from that of the present application in that a ramping smoothing 
The claims, as currently written, are therefore not taught or suggested by the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793